PD-1595-14
                                                               COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                             Transmitted 3/6/2015 10:07:05 AM
March 6, 2015
                                                               Accepted 3/6/2015 10:12:28 AM
                                                                                 ABEL ACOSTA
                     IN THE COURT OF CRIMINAL         APPEALS                            CLERK
                                 OF TEXAS

 THE STATE OF TEXAS,                      §
    APPELLANT                             §
                                          §
           v.                             §           No. PD-1595-14
                                          §
 ROGER LIVERMAN,                          §
    APPELLEE                              §


            FROM THE SECOND DISTRICT OF TEXAS AT FORT WORTH
                      IN CAUSE NUMBER 02-13-00176-CR
                                   AND
                 FROM THE 362ND JUDICIAL DISTRICT COURT
                           DENTON COUNTY, TEXAS
                       IN CAUSE NUMBER F-2012-0136-D


         STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


 TO THE HONORABLE COURT OF CRIMINAL APPEALS:
           The State of Texas, by and through the Denton County Criminal District
 Attorney, Paul Johnson, and the undersigned counsel, tenders this motion for an
 extension of time to file the State’s brief pursuant to Texas Rules of Appellate
 Procedure 10.5(b), 38.6(d), and 70.3. In support of this motion, the State submits
 the following:

                                          I.

           Appellee was convicted of Securing Execution of Document by Deception
 and sentenced to 10 years, probated for 10 years.      Appellee is not presently
 incarcerated.
                                        II.

      The State’s petition for discretionary review was granted on February 4,
2015. The State’s brief on the merits is due on March 6, 2015. The State
respectfully requests an extension of time to file the State’s brief until March 13,
2015. The case has not yet been set for submission.

                                        III.

      The State submits that a reasonable explanation exists for the requested
extension. The facts on which the State relies to reasonably explain the need for
this extension are as follows:
      Since the petition was granted in this case, the undersigned was the attorney
on a hearing on an application for writ of habeas corpus in Ex Parte Andre
Derosier, F-2002-0330-E (whc 1), on February 5, 2015; filed a brief in State v.
Welborn, 02-14-00464-CR; and had oral argument in the Second District Court of
Appeals in O’Bryan v. State, 02-14-00313-CR on February 17, 2015.               The
undersigned attended the Actual Innocence CLE in Plano, Texas from February
18-20, 2015. Further, Denton County was closed for inclement weather February
23-24, 2015, after 10:00 a.m. on February 27, 2015, and March 5, 2015.


      WHEREFORE, premises considered, the State respectfully requests that
this Court grant the instant motion and extend the time for filing the State’s Brief
until March 13, 2015.



                                               Respectfully submitted,

                                               PAUL JOHNSON
                                               Criminal District Attorney
                                               Denton County, Texas
                                             _____________________________
                                             LARA TOMLIN
                                             Assistant District Attorney
                                             State Bar No. 24075169
                                             1450 East McKinney Street
                                             Denton, Texas 76209
                                             (940) 349-2600

                                             ATTORNEY FOR APPELLEE,
                                             THE STATE OF TEXAS

                       CERTIFICATE OF CONFERENCE

      I hereby certify that Matthew J. Kita, Attorney for Appellant, does not object
to the State’s request for an extension.



                                             ______________________________
                                             LARA TOMLIN

                          CERTIFICATE OF SERVICE
      A true copy of the State’s Motion for Extension Of Time has been served on
Counsel for Appellee, Matthew J. Kita, P.O. Box 5119, Dallas, Texas, 75208, and
to Matthew Paul, State Prosecuting Attorney, P.O. Box 12405, Austin, Texas,
78711-2405, on this, the 6th day of March 2015.



                                             ______________________________
                                             LARA TOMLIN